      Case: 1:19-cv-00175 Document #: 1 Filed: 01/09/19 Page 1 of 9 PageID #:1

                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

ABRAHAM RAMIREZ,

                 Plaintiff,

v.

EUROPEAN MASSAGE THERAPY
SCHOOL, INC. a/k/a ESTELLE MEDICAL
ACADEMY; ESTELLE INTERNATIONAL,
LLC a/k/a ESTELLE SKIN CARE AND SPA
INSTITUTE; OLEG VOLOGIN,
individually; and ROZALIA VOLOGIN,
individually,

                Defendants.

                                    COMPLAINT AT LAW

       Plaintiff, Abraham Ramirez, by and through his attorneys, Caffarelli & Associates Ltd.,

for his Complaint at Law against Defendants European Massage Therapy School, Inc. a/k/a

Estelle Medical Academy, Estelle International LLC a/k/a Estelle Skin Care and Spa Institute,

Oleg Vologin, individually, and Rozalia Vologin individually, states as follows:

                                    NATURE OF ACTION

       1.      Plaintiff brings this lawsuit pursuant to the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. (“FLSA”) and Illinois Minimum Wage Law, 820 ILCS 105/1, et seq. (“IMWL”).

Specifically, Defendants violated the FLSA and IMWL by failing to pay Plaintiff one and one-

half times his regular rate of pay (“overtime”) for hours worked in excess of forty (40) per

individual workweek.

                                 JURISDICTION AND VENUE

       2.      This Court has jurisdiction of this action under the provisions of the FLSA

pursuant to 29 U.S.C. § 216(b), and 28 U.S.C. § 1331. This Court has supplemental jurisdiction

over the state law claim pursuant to 28 U.S.C. § 1367.
       Case: 1:19-cv-00175 Document #: 1 Filed: 01/09/19 Page 2 of 9 PageID #:2




        3.      The unlawful employment practices described herein were committed within the

State of Illinois, at Defendants’ facility located in Skokie, Cook County, Illinois. Accordingly,

venue in the Northern District of Illinois is proper pursuant to 28 U.S.C. § 1391(b).

                                            PARTIES

        4.      Defendant European Massage Therapy School, Inc. a/k/a Estelle Medical

Academy (“EMTS”) is an Illinois corporation that provides educational courses in massage

therapy. EMTS has one location in Las Vegas, Nevada and a second location at 4905 Old

Orchard Center, Skokie, Illinois.

        5.      Defendant Estelle International LLC a/k/a Estelle Skin Care and Spa Institute

(“Skin Institute”) is an Illinois limited liability company that provides educational courses for

estheticians. The Skin Institute is located at 10024 Skokie Boulevard Old Orchard Center,

Skokie, Illinois.

        6.      Defendant Oleg Vologin (“Oleg”) is the president, owner, program director, and

an instructor of EMTS. Throughout the statutory period, Defendant Oleg had the authority to,

and did, hire and fire employees of EMTS; direct and supervise the work of EMTS employees;

sign on the EMTS checking accounts; and make or participate in decisions regarding employee

compensation.

        7.      Defendant Rozalia Vologin (“Rozalia”) is an owner and director of EMTS.

Throughout the statutory period, Defendant Rozalia had the authority to, and did, hire and fire

employees of EMTS; direct and supervise the work of EMTS employees; sign on the EMTS

checking accounts; and make or participate in decisions regarding employee compensation.

        8.      Defendant Rozalia is the president, owner, and director of the Skin Institute.

Throughout the statutory period, Defendant Rozalia had the authority to, and did, hire and fire



                                                  2
      Case: 1:19-cv-00175 Document #: 1 Filed: 01/09/19 Page 3 of 9 PageID #:3




employees of the Skin Institute; direct and supervise the work of Skin Institute employees; sign

on the Skin Institute checking accounts; and make or participate in decisions regarding employee

compensation.

       9.       Plaintiff, Abraham Ramirez (“Ramirez”), resides in Waukegan, Illinois and was

formerly employed by Defendants from on or about July 8, 2015 through on or about December

9, 2018.

       10.      Throughout the statutory period, Plaintiff was an “employee” of Defendants

EMTS, Oleg, and Rozalia as defined by the FLSA.

       11.      From October 3, 2016 through December 9, 2018, Plaintiff was an “employee” of

Defendant Skin Institute as defined by the FLSA.

       12.      Throughout the statutory period, Plaintiff was an “employee” of Defendants

EMTS, Oleg, and Rozalia as defined by the IMWL.

       13.      From October 3, 2016 through December 9, 2018, Plaintiff was an “employee” of

Defendant Skin Institute as defined by the IMWL.

       14.      Throughout the course of his employment, Plaintiff was not exempt from the

maximum hours provisions of the FLSA, 29 U.S.C. § 207.

       15.      Throughout the course of his employment, Plaintiff was not exempt from the

maximum hours provisions of the IMWL, 820 ILCS 105/4a.

                                 FACTUAL ALLEGATIONS

       16.      Defendants EMTS, Oleg, and Rozalia employed Ramirez as a Front Desk

Receptionist from in or about July 8, 2015 through December 9, 2018.

       17.      Defendant Skin Institute jointly employed Ramirez from October 3, 2016 through

December 9, 2018.



                                                3
      Case: 1:19-cv-00175 Document #: 1 Filed: 01/09/19 Page 4 of 9 PageID #:4




       18.     Ramirez worked at the EMTS facility in Skokie, Illinois.

       19.     As a Front Desk Receptionist, Ramirez was primarily responsible for answering

and placing phone calls, scheduling appointments, coordinating schedules, tracking student

attendance, and tracking whether teachers were on time.

       20.     From December 14, 2015 through December 9, 2018, Ramirez was paid at the

rate of $13.50 per hour.

       21.     Ramirez punched in and out of work using a time card. Defendants’ time card

system generated electronic reports that they used to keep track of Ramirez’ hours of work.

       22.     From January 2016 through the end of his employment, Ramirez regularly and

frequently worked more than forty (40) hours per individual workweek.

       23.     Throughout the statutory period, Plaintiff typically worked between 42 and 65

hours per week.

       24.     Plaintiff was entitled to be compensated at an overtime rate for all hours worked

in excess of forty (40) per week.

       25.     Defendants did not compensate Plaintiff at the overtime rate of pay one and one-

half times his regular rate ($13.50 per hour) for all time worked in excess of forty (40) hours in

individual workweeks.

       26.     From January 2016 through October 2, 2016, Ramirez was issued one paycheck

per pay period from EMTS. Throughout this period, Defendants EMTS, Oleg, and Rozalia paid

Ramirez his regular rate of pay for all hours worked. Defendants EMTS, Oleg, and Rozalia did

not pay Ramirez at an overtime rate of pay for any of the time he worked in excess of 40 hours

per individual workweek.




                                                 4
       Case: 1:19-cv-00175 Document #: 1 Filed: 01/09/19 Page 5 of 9 PageID #:5




        27.     From October 3, 2016 through December 9, 2018, Defendants issued Ramirez

two paychecks per pay period: one check issued by EMTS and one check issued by the Skin

Institute.

        28.     Ramirez’ job duties did not change after he began receiving two paychecks. No

one ever provided him with an answer as to why he was receiving separate paychecks from

EMTS and the Skin Institute.

        29.     From October 3, 2016 through December 9, 2018, Defendants split Ramirez’

hours of work between the two paychecks in order to create the appearance that he worked less

than 40 hours per individual workweek for each corporate entity. At no time during this period

did Defendants pay Ramirez his overtime rate of pay for the time he worked in excess of 40

hours per individual workweek.

        30.     Defendants failed to compensate Plaintiff at an overtime rate of pay for all time

worked in excess of forty (40) hours in individual workweeks.

        31.     Defendants were aware of their obligation to pay employees overtime and

intentionally chose not to pay Plaintiff accordingly.

        32.     Defendants acted in bad faith in failing to properly compensate Plaintiff for the

work he performed.

                COUNT I – FAIR LABOR STANDARDS ACT – OVERTIME

        33.     Plaintiff restates and incorporates Paragraphs 1 through 32 as though fully set

forth herein.

        34.     At all times relevant within the statutory period, EMTS has been an “employer”

as defined in the FLSA. 29 U.S.C. § 203, et seq.




                                                   5
       Case: 1:19-cv-00175 Document #: 1 Filed: 01/09/19 Page 6 of 9 PageID #:6




       35.     At all times relevant within the statutory period, Defendant Oleg has been an

“employer” as defined in the FLSA. 29 U.S.C. § 203, et seq.

       36.     At all times relevant within the statutory period, Defendant Rozalia has been an

“employer” as defined in the FLSA. 29 U.S.C. § 203, et seq.

       37.     From October 3, 2016 through December 9, 2018, the Skin Institute has been an

“employer” as defined in the FLSA. 29 U.S.C. § 203, et seq.

       38.     At all times relevant within the statutory period, Plaintiff was employed by EMTS

as an “employee” within the meaning of the FLSA. 29 U.S.C. § 203, et seq.

       39.     At all times relevant within the statutory period, Plaintiff was employed by

Defendant Oleg as an “employee” within the meaning of the FLSA. 29 U.S.C. § 203, et seq.

       40.     At all times relevant within the statutory period, Plaintiff was employed by

Defendant Rozalia as an “employee” within the meaning of the FLSA. 29 U.S.C. § 203, et seq.

       41.     From October 3, 2016 through December 9, 2018, Plaintiff was employed by the

Skin Institute as an “employee” within the meaning of the FLSA. 29 U.S.C. § 203, et seq.

       42.     This Count arises from Defendants’ violations of the FLSA, 29 U.S.C. § 201, et

seq., for their failure to pay Plaintiff at the overtime rate for all hours worked in excess of forty

(40) per workweek.

       43.     Plaintiff was entitled to be paid at the overtime rate for all hours worked in excess

of forty (40) per workweek.

       44.     Defendants failed to pay Plaintiffs at the overtime rate for all hours worked over

forty (40) in a workweek.

       45.     Defendants’ failure to pay compensation to Plaintiffs at the applicable overtime

rate for hours worked in excess of forty (40) hours per workweek is a violation of the FLSA.



                                                   6
       Case: 1:19-cv-00175 Document #: 1 Filed: 01/09/19 Page 7 of 9 PageID #:7




       46.      Defendants knew their obligations under the FLSA, but deliberately or recklessly

chose not to heed them, as demonstrated by their compensation policy and methods of payment

utilized to mask the hours Plaintiff worked in excess of forty (40) hours per week. Thus,

Defendants’ failure to pay overtime wages is a willful violation of the FLSA.

       WHEREFORE, Plaintiff, Abraham Ramirez, respectfully requests that this Court enter an

order as follows:

       a)       Awarding judgment for all unpaid back pay, including overtime, equal for the
                three (3) years preceding the filing of this Complaint, according to the applicable
                statute of limitations for willful violations of the FLSA;

       b)       Awarding liquidated damages in an amount equal to the amount of unpaid
                compensation found due pursuant to 29 U.S.C. § 216(b);

       c)       Awarding prejudgment interest with respect to the amount of unpaid overtime
                compensation;

       d)       Awarding reasonable attorneys’ fees and costs incurred as a result of Defendants’
                violation of the Fair Labor Standards Act;

       e)       Entering an injunction precluding Defendants from violating the Fair Labor
                Standards Act, 29 U.S.C. § 201, et seq.; and

       f)       Awarding such additional relief as the Court may deem just and proper.

                COUNT II – ILLINOIS MINIMUM WAGE LAW – OVERTIME

       57.      Plaintiff restates and incorporates Paragraphs 1 through 32 as though fully set

forth herein.

       58.      The matters set forth in this Count arise from Defendants’ violations of the IMWL

for their failure to pay Plaintiff at the overtime rate for all hours worked in excess of forty (40)

per workweek.

       59.      At all times relevant within the statutory period, EMTS has been an “employer”

as defined in the IMWL. 820 ILCS 105/3(c).



                                                   7
      Case: 1:19-cv-00175 Document #: 1 Filed: 01/09/19 Page 8 of 9 PageID #:8




       60.     At all times relevant within the statutory period, Defendant Oleg has been an

“employer” as defined in the IMWL. 820 ILCS 105/3(c).

       61.     At all times relevant within the statutory period, Defendant Rozalia has been an

“employer” as defined in the IMWL. 820 ILCS 105/3(c).

       62.     From October 3, 2016 through December 9, 2018, the Skin Institute has been an

“employer” as defined in the IMWL. 820 ILCS 105/3(c).

       63.     At all times relevant within the statutory period, Plaintiff was employed by EMTS

as an “employee” within the meaning of the IMWL. 820 ILCS 105/1, et seq.

       64.     At all times relevant within the statutory period, Plaintiff was employed by

Defendant Oleg as an “employee” within the meaning of the IMWL. 820 ILCS 105/1, et seq.

       65.     At all times relevant within the statutory period, Plaintiff was employed by

Defendant Rozalia as an “employee” within the meaning of the IMWL. 820 ILCS 105/1, et seq.

       66.     From October 3, 2016 through December 9, 2018, Plaintiff was employed by the

Skin Institute as an “employee” within the meaning of the IMWL. 820 ILCS 105/1, et seq.

       67.     Pursuant to the IMWL, for all weeks during which Plaintiff worked in excess of

forty (40) hours, he was entitled to be compensated at the overtime rate.

       68.     Plaintiff regularly worked in excess of forty (40) hours per workweek.

       69.     Defendants violated the IMWL by failing to compensate Plaintiff at the overtime

rate for all hours worked in excess of forty (40) hours per workweek.

       70.     Pursuant to 820 ILCS 105/12(a), Plaintiff is entitled to recover unpaid wages

earned in the three (3) years prior to the filing of this Complaint, plus statutory damages in the

amount of two percent (2%) per month of the amount of underpayments.




                                                  8
      Case: 1:19-cv-00175 Document #: 1 Filed: 01/09/19 Page 9 of 9 PageID #:9




       WHEREFORE, Plaintiff, Abraham Ramirez, respectfully request that this Court enter an

order as follows:

       a)           Awarding judgment in the amount of all unpaid back pay owed to Plaintiff
                    pursuant to the IMWL;

       b)           Awarding prejudgment interest on the back pay in accordance with 815 ILCS
                    205/2;

       c)           Awarding statutory damages pursuant to the formula set forth in 820 ILCS
                    105/12(a);

       d)           Awarding reasonable attorneys’ fees and costs incurred in filing this action; and

       e)           Ordering such other and further relief as this Court deems appropriate and just.

 Dated: January 9, 2019                                Respectfully submitted,
                                                       ABRAHAM RAMIREZ
 Alejandro Caffarelli, #06239078
 Alexis D. Martin, #06309619
 Caffarelli & Associates, Ltd.                         By: /s/ Alexis D. Martin
 224 S. Michigan Ave., Suite 300                          Attorney for the Plaintiff
 Chicago, Illinois 60604
 Tel. (312) 763-6880




                                                   9
